         Case 1:18-cv-04921-PGG-KHP Document 64 Filed 10/26/18 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

    SPARROW FUND MANAGEMENT, LP,                           Civil Case No.: 1:18-cv-04921-PGG-KHP

                                      Plaintiff,             PLAINTIFF’S OMNIBUS REPLY IN
                                                              SUPPORT OF ITS MOTIONS FOR
                                vs.                              EXPEDITED DISCOVERY
                                                                   (DKT. NOS. 15 & 24)
    MIMDEX GROUP, INC., PARKER H.
    “PETE” PETIT and JOHN DOES 1-10,

                                      Defendants.


I.        Summary

          •   “The Circuit Courts have unanimously approved the procedure of suing John
              Doe defendants and then using discovery to identify such defendants. For
              example, the Second Circuit stated that ‘courts have rejected the dismissal of
              suits against unnamed defendants . . . identified only as John Doe’s until the
              plaintiff has had some opportunity for discovery to learn the identities. . . .
              Because identifying the [anonymous defendant] by name is necessary for
              Plaintiffs to advance the asserted claims, Plaintiffs have established the good
              cause for the requested discovery.”

                   o Defendant MiMedx Group, Inc’s briefing before this Court as to why
                     expedited discovery was necessary in its action against Sparrow Fund
                     Management LP to confirm the identify of an anonymous defendant. 1

          This quotation represents just one example, among countless others, demonstrating

Defendants’ flip-flopping, gamesmanship, and unjustifiable positions in the current matter. They

consistently want to have it both ways in this litigation. On the one hand, they file a sham lawsuit

for defamation, attempting to deflect attention from the revelations about their improper business

practices while wrongfully accusing Sparrow of engaging in criminal short selling activities. But,

on the other hand, they now want to hide behind that action claiming their sham lawsuit

privileges their own defamatory statements. Additionally, on the one hand, they sued Sparrow


1
    MiMedx Group, Inc., et al. v. Sparrow Fund Management LP AKA “Aurelius Value,” Case No. 1:17-cv-07568
    (“Sparrow I”), Dkt. No. 15, at pp. 11-12, n.1 (citations omitted).


                                                       1
       Case 1:18-cv-04921-PGG-KHP Document 64 Filed 10/26/18 Page 2 of 7



for defamatory statements it did not even make, claiming that illegal short sellers need to be held

to account for their misdeeds. But on the other hand, when Sparrow sues them for defamatory

statements they undisputedly did make, they want to paint the litigation as illegitimate and as a

“revenge suit.”

        And now, in the latest episode of “Defendants wanting to have their cake and eat it too,”

Defendants are objecting to Sparrow’s attempts to serve third-party subpoenas to discover the

John Doe defendants’ identities, despite having previously requested before this Court the exact

same relief. Remarkably, Defendants criticize Sparrow for making virtually the same argument

they previously made. Sparrow contends it needs expedited discovery to confirm the John Doe

defendants because, even though Sparrow has good-faith suspicions as to their identifies, it is

unable to confirm them in the absence of formal discovery. In response, Defendants state that the

argument “defies all logic,” because “[i]f Sparrow is able to locate these individuals to serve

them with discovery, then they should be able to serve them with process through the same exact

means.” 2 Yet, in their prior motion for expedited discovery in their suit against Sparrow,

MiMedx argued as justification for expedited discovery to discover an anonymous defendant’s

identify, “[h]ere, [MiMedx] ha[s] identified [anonymous defendant] by its twitter handle and

website but need additional information to identify Viceroy as a legal person or entity.” 3

        But even setting all that aside, Defendants’ opposition to the motion for expedited

discovery fails to address the elephant in the room: What standing do Defendants have to even

oppose the expedited discovery (which amounts to a request for several third-party subpoenas)?

“Generally, a party will not have standing to object to a subpoena directed to a third-party in the



2
  Sparrow Fund Management LP v. MiMedx Group, Inc., et al. (“Sparrow II”), Case No. 1:18-cv-04921-PGG-KHP,
  Dkt. No. 51, at p. 8.
3
  Sparrow I, Dkt. No. 15, at p. 12 (emphasis added).


                                                    2
          Case 1:18-cv-04921-PGG-KHP Document 64 Filed 10/26/18 Page 3 of 7



absence of a claim of privilege.” Arista Records LLS v. Lime Grp. LLC, 06 Civ. 5936 (KMW)

(DF), 2010 US Dist LEXIS 144554, at *6 (SDNY Oct. 15, 2010) (citing Langford v. Chrysler

Motors Corp., 513 F.2d 1121, 1126 (2d Cir.1975)). The exception is where “the [objecting party]

has alleged some personal privacy right or privilege to the documents sought.” McNerney v.

Archer Daniels Midland Co., 164 FRD 584, 587 (WDNY 1995). Defendants do not even

contend they have some privacy right or privilege that could be implicated by the subpoenas,

though their resistance to the motions now definitely has suspicious implications.

           In truth, Defendants do not contend they have standing to object to what amounts to a

handful of third-party subpoenas because they have none. Sparrow seeks expedited discovery to

identify and serve the John Doe defendants – the same relief Defendants previously sought in

this Court using virtually the same rationale Defendants relied upon. Under this Court’s

guidance, good cause exists to grant that request now. Sparrow respectfully requests the Court

grant its request for expedited discovery.

II.        As an initial point, Defendants’ latest filing continues their tradition of
           misstatements.

           In what appears to be Defendants’ latest excuse for maintaining its baseless lawsuit

against Sparrow, Defendants contend in their opposition brief that “Aurelius [Value] notably

ceased publication [following the filing of the Sparrow I lawsuit] of further articles on MiMedx

until mid-February 2018 – approximately one month after this Courts’ recommendation to

dismiss the Complaint against Sparrow.” 4 This is demonstrably false. On October 18, 2018 –

approximately two weeks after the lawsuit was filed – Aurelius Value published a letter s/he had




4
    Sparrow II, Dkt. No. 51, at p. 6.


                                                   3
       Case 1:18-cv-04921-PGG-KHP Document 64 Filed 10/26/18 Page 4 of 7



written to Senator Isakson expressing concern over MiMedx’s practices within the VA and

requesting that he recuse himself from the VA’s investigation into those allegations. 5

III.     Again, Sparrow seeks expedited discovery for two primary reasons: 1) to identify
         and serve the John Doe Defendants and 2) to prevent the untimely destruction of
         relevant evidence.

         To be clear, this Court in Sparrow I has already found as valid Sparrow’s primary reason

for wanting expedited discovery: to identify and serve the John Doe Defendants. 6 In her Report

and Recommendations recommending both dismissal of MiMedx’s claims against Sparrow and

allowing Plaintiff McCormack to conduct expedited discovery to identify one of the anonymous

defendants, Judge Parker stated:

         A Court may order early or expedited discovery upon a showing of good cause.
         Discovery to determine the identity of John Doe defendants has been found
         appropriate. Because identifying the Defendant Viceroy by name is necessary for
         Plaintiffs to advance their asserted claims, and because Plaintiff McCormack may
         very well be able to make out a claim for defamation per se (and no Defendant
         has argued otherwise), Plaintiffs have established good cause for some
         discovery. 7

         That same rationale applies in the current case. 8 Sparrow needs to identify by name the

John Doe defendants and serve them. And though Defendants have argued in their Motion to

Dismiss that the claims as to the named defendants lack merit, they do not (and could not) assert

that the claims against the John Doe defendants lack merit. Furthermore, for the reasons outlined



5
  Declaration of Nathan Koppikar ¶ 3, Ex. 1.
6
  Defendants attempt to dismiss this fact by claiming that in Sparrow I the then-assigned district judge’s rules
  required MiMedx to serve the unnamed defendants before proceeding with the case. Sparrow II, Dkt. No. 51, at
  p.4. Here, Defendants argue, “[t]here is no rule in the instant case requiring the alleged ‘John Doe defendants’ be
  served before the court can address the pending motion to dismiss or otherwise allow the case to proceed to
  discovery in the normal course.” Id. at pp. 4-5. This argument is disingenuous. In their briefing, Defendants never
  argued nor invoked the rule before this Court that they now claim was so crucial to the Court’s earlier decision.
7
  Sparrow I, Dkt. No. 83, at p. 22.
8
  Judge Parkers’ Report and Recommendations denied the motion for expedited discovery as to the named
  defendants, such as Sparrow, because those parties had already disclaimed knowledge of the information MiMedx
  sought (and had provided affidavits to that effect). Sparrow I, Dkt. No. 83, at p. 23. But here, Sparrow is not
  seeking discovery from MiMedx or Petit, only from third parties it suspects either have relevant information or are
  the John Doe defendants themselves.


                                                         4
       Case 1:18-cv-04921-PGG-KHP Document 64 Filed 10/26/18 Page 5 of 7



in Sparrow’s opposition briefs, Defendants’ arguments in their Motion to Dismiss lack merit. In

fact, mere days after the filing of Sparrow’s opposition brief, MiMedx terminated defendant Pete

Petit “with cause,” apparently finding merit in the accusations regarding Petit’s role in the

“channel stuffing” allegations against MiMedx. 9 This further highlights the highly factual and

colorable nature of Sparrow’s claims and why they are inappropriate for dismissal on the

pleadings.

        Further, the threat of losing access to relevant discovery, in the absence of expedited

discovery, is very real. In their opposition, Defendants argue that Sparrow can simply send out

litigation hold letters. But Sparrow has done that, and some of the relevant individuals/entities

have flatly refused to comply with them, while others have refused to even acknowledge them.

For example, Sparrow sent a litigation hold letter to CG Capital, MiMedx’s outsourced PR firm.

Sparrow has reason to believe that an employee or independent contractor for CG Capital is one

of the John Does in this case, i.e., Tedra Desue. In response, CG Capital responded that it would

not be complying with the litigation hold letter based on an unjustifiably narrow interpretation of

the letter. Furthermore, the bulk of evidence in this case relating to the John Doe defendants is

found on servers controlled by Twitter Inc. Sparrow sent Twitter a litigation hold letter, to which

Twitter responded that, barring a formal court order, it would not commit to holding records

relating to any of the John Doe defendants. 10 Kevin Rogers and Blair Perot, on the other hand,

have not even acknowledged the letters nor returned voicemails. 11




9
  MiMedx Group, Inc., Press Release (Exhibit 99.1 to Form 8-K) (Sep. 20, 2018),
   https://www.sec.gov/Archives/edgar/data/1376339/000119312518278879/d623644d8k.htm.
10
   Declaration of Adam Heder (“Heder Decl.”) ¶¶ 2-5, Exs. 1-2.
11
   Heder Decl. ¶ 5.


                                                    5
          Case 1:18-cv-04921-PGG-KHP Document 64 Filed 10/26/18 Page 6 of 7



IV.         Defendants do not have standing to object to the motion; they have not even argued
            as much; and their arguments on this point only further color Sparrow’s
            allegations.

            Sparrow’s motions for expedited discovery request nothing more than to serve third-party

subpoenas on a handful of parties, two of whom Sparrow suspects are the John Doe defendants.

In contrast with Defendants’ motions for expedited discovery in Sparrow I where they sought

expedited discovery from Sparrow (a motion Sparrow successfully defeated) 12, here, Sparrow

does not seek any discovery from Defendants. Yet, Defendants have not offered a single

argument as to why they have standing to oppose those subpoenas now. Again, “[g]enerally, a

party will not have standing to object to a subpoena directed to a third-party in the absence of a

claim of privilege,” except where the party has some privacy right personal privilege pertaining

to the documents. Arista Records LLS, 2010 US Dist. LEXIS 144554, at *6 (citations omitted);

McNerney, 164 FRD at 587. Defendants do not even contend they have standing to oppose the

third-party subpoenas. More importantly, they cannot make that argument without conceding

Sparrow’s allegations; i.e., that Defendants are working with or at the direction of Defendants to

defame Sparrow. Again, Defendants want it both ways – to oppose third-party subpoenas

without disclosing their basis for standing to do so.

            Furthermore, Defendants cannot show any “good cause” why the motions should be

denied. Aside from failing to even argue they have standing, they also fail to identify how they

would be burdened in any way by the motions for expedited discovery. The truth is they won’t

be burdened because the subpoenas would not be directed at the named Defendants and would

result in only incidental expense to them.


12
      To be clear, in Sparrow I, MiMedx and Sean McCormack sought expedited discovery both from Sparrow and in
     the form of third-party subpoenas directed at confirming the identity of the defendant Viceroy. The Court denied
     the requests as to Sparrow and the other named defendants but granted Mr. McCormack’s request (and not
     MiMedx’s) as to the internet service provider associated with Viceroy’s IP address.


                                                            6
       Case 1:18-cv-04921-PGG-KHP Document 64 Filed 10/26/18 Page 7 of 7



V.     Conclusion

       Sparrow has shown good cause for needing expedited discovery, giving the same reasons,

in fact, MiMedx previously presented to this Court. Defendants do not have standing to object to

third-party subpoenas, and they have not even attempted to argue as much. Sparrow respectfully

requests the Court allow it to serve the subpoenas identified in its prior motions (Dkt. Nos. 15 &

24).

Dated: October 26, 2018

                                      Respectfully submitted,

                                             BRESSLER, AMERY & ROSS, P.C.

                                             /s/ Nikolas S. Komyati
                                             Nikolas S. Komyati, NYB #4298188
                                             nkomyati@bressler.com
                                             Bressler, Amery & Ross, P.C.
                                             17 State Street
                                             New York, NY 10004
                                             Tel: 212-425-9300
                                             Fax: 212-425-9337

                                             HARRIS BERNE CHRISTENSEN LLP

                                             /s/ Adam S. Heder
                                             Adam S. Heder, CSB #270946, OSB #151144
                                             adamh@hbclawyers.com
                                             Harris Berne Christensen LLP
                                             15350 SW Sequoia Parkway, Suite 250
                                             Portland, OR 97224
                                             Tel: 503-968-1475
                                             Fax: 503-968-2003
                                             Admitted pro hac vice

                                                 Counsel for Plaintiff Sparrow Fund
                                                 Management, LP




                                                7
